Citation Nr: 0948019	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-28 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The appellant requested a video-conference hearing in 
connection with the current claims.  The video-conference 
hearing was subsequently scheduled and held in July 2008.  
The appellant testified at that time and the hearing 
transcript is of record.

This case was previously before the Board in September 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran originally filed a claim of entitlement to 
service connection for an anxiety disorder.  The medical 
evidence of record indicates that the Veteran has been 
diagnosed with an anxiety and depression as well as probable 
posttraumatic stress disorder.  Although not claimed by the 
Veteran, the Board has recharacterized the issue on appeal as 
indicated above.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-
5 (2009) (a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss (SNHL) was 
not manifested in the first postservice year; and the 
Veteran's current bilateral hearing loss disability is not 
related to an event, injury, or disease in service.

2.  Tinnitus was not noted in service, and any current 
tinnitus is not related to the Veteran's service or to any 
event therein.

3.  Resolving doubt in favor of the Veteran, his current 
psychiatric disorder is shown to be related to his active 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

3.  An acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify regarding the Veteran's initial 
application to reopen a claim of entitlement to service for 
hearing loss, the Veteran's claim of entitlement to service 
connection for anxiety, and the Veteran's application to 
reopen claims of entitlement to service connection for 
hearing loss and tinnitus, was satisfied by way of letters 
sent to the appellant in July 2004, September 2004, and April 
2005 that fully addressed all notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  With respect to 
the Veteran's claims of entitlement to service connection for 
hearing loss and tinnitus, to the extent there was any error 
in the notice provided, the error is harmless.  The statement 
of the case (SOC), dated in August 2006, and supplemental 
statement of the case (SSOC), dated in September 2009, 
provided the Veteran with the criteria for direct service 
connection and the reasons for denying the claims.  In 
particular, the SSOC of September 2009 explained why service 
connection was denied.  This together with the July 2004 and 
April 2005 letters provide sufficient notice that a 
reasonable person would be expected to understand what was 
required to substantiate his claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Board notes that this notice was 
provided by way of a January 2009 letter after the initial 
AOJ decision in this matter.  The Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a SSOC dated in September 2009 after the 
notice was provided.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from ENT Specialists; Baton Rouge Speech and Hearing 
Foundation; Our Lady of the Lake Regional Medical Center; Dr. 
D.F.; and BRC Internal Medicine, including Dr. M.R., and was 
provided an opportunity to set forth his or her contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded VA medical examinations in 
February 2002 and March 2009.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  If a chronic disorder such as an organic disease 
of the nervous system is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss

In addition to the general criteria for service connection, 
discussed above, in regard to a claim of entitlement to 
service connection for hearing loss, the absence of 
documented hearing loss while in service is not fatal to a 
claim for service connection.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  When a Veteran does not meet the 
regulatory requirements for a disability at separation, he 
can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  The Veteran contends that his 
hearing loss is due to exposure to loud noise in service, in 
particular the Port Chicago Naval Magazine Explosion on July 
17, 1944.  The Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for any 
bilateral hearing loss.  Upon examination at separation from 
service in February 1946 the Veteran was not noted to have 
any hearing loss.

After separation from service the Veteran's hearing was first 
noted to be examined in February 1997 and October 1997 by 
private audiologists.  However, no opinion as to etiology was 
provided. 

In a VA treatment note, dated in July 1998, the Veteran was 
reported to indicate that he had gradually increasing hearing 
loss since 1946.  The Veteran reported that he was exposed to 
loud noise in service with the explosion of two ammunition 
ships.  The Veteran did not report any civilian noise 
exposure.  The Veteran was diagnosed with hearing within the 
normal limits from 250 to 500 Hz and mild to moderately 
profound hearing loss from 1000 to 8000 Hz in the right ear.  
The Veteran was diagnosed with hearing within the normal 
limits from 250 to 500 Hz and mild to profound hearing loss 
from 1000 to 8000 Hz in the left ear.  No opinion was 
rendered regarding the etiology of the Veteran's hearing 
loss.

The Veteran was again examined by private audiologists in 
June 1999, August 1999, and November 1999.  However, no 
opinion was provided regarding the etiology of any hearing 
loss found to be present.

In February 2000 Dr. D.F., a private physician, stated that 
"I don't think the explosion caused all of the hearing 
loss."  In addition, the physician stated that everyone in 
the Veteran's age range has some degree of sensorineural 
hearing loss.

In statements, received in July 2001, M.G. and A.B. reported 
that they had known the Veteran for the prior 35 and 25 
years, respectively, and that they recalled having to repeat 
things several times on several occasions before the Veteran 
would understand what they were saying.

In February 2002, the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The Veteran reported that he 
had a gradual increase of hearing loss since 1946.  The 
Veteran indicated that he had difficulty hearing in most 
situations.  He stated that he was one half mile away from 
the Port Chicago Disaster in which two ammunition ships 
exploded.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
60
65
65
LEFT
20
40
65
80
95

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 76 percent in the left ear.

The examiner diagnosed the Veteran with moderate to severe 
mid and high frequency sensorineural hearing loss in the 
right ear and mild to profound mid to high frequency 
sensorineural hearing loss in the left ear.  The examiner 
noted that the Veteran's hearing was normal upon discharge 
from service and that he did not complain of or receive 
treatment for hearing loss until 1997 when the Veteran was 70 
years of age.  The examiner, after reviewing the claims 
folder, rendered the opinion that it is unlikely that the 
hearing loss is related to the Veteran's military service, 
including the explosion at Port Chicago in 1944.  The 
examiner noted that it is more likely that the Veteran's 
hearing loss is related to noise exposure after service, 
advanced age, or some other cause.

In a statement, dated in August 2004, a friend of the Veteran 
indicated that the Veteran had been hearing impaired for more 
than 20 years.  In a statement, received in September 2004, 
the Veteran's daughter indicated that the Veteran always had 
hearing difficulty.

The Board notes that the Veteran is consistently evaluated 
and treated by VA on an outpatient basis for his hearing 
loss.  However, the records of the Veteran's outpatient 
evaluation and treatment do not reveal any opinion regarding 
the etiology of the Veteran's hearing loss.

In light of the evidence, the Board finds that entitlement to 
service connection for bilateral hearing loss is not 
warranted.  The Veteran's post service treatment records 
reveal that the Veteran has a current bilateral hearing 
disability pursuant to 38 C.F.R. § 3.385.  The Veteran's 
service treatment records do not show any complaint, 
diagnosis, or treatment for any bilateral hearing loss, nor 
is there any competent medical evidence linking the current 
hearing loss to service.  See 38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran reports that after 
examination in preparation for separation from service in 
February 1946, the examiner told him that he had hearing 
loss.  The Veteran states that the examiner did not record 
the Veteran's hearing loss on the report of examination so 
that the Veteran could go home.  The Board also acknowledges 
that the Veteran has reported that he has had gradually 
increasing hearing loss since service and that the Veteran's 
friends and family have indicated that the Veteran's hearing 
has been impaired for many years.  The Board notes that the 
Veteran is competent to report that he has noticed problems 
with his hearing since 1946, which has gradually worsened, 
and that the Veteran's friends and family are competent to 
state that the Veteran's hearing has been impaired for many 
years.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, the Board notes that there is no evidence of 
any complaint, diagnosis, or treatment for any hearing loss 
until February 1997, more than 50 years after separation from 
service.  This is significant evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

To the extent that the Veteran reports that a medical 
examiner told him he had hearing loss at the time of 
discharge from service, the Board finds that the Veteran's 
reports are not credible in light of the separation 
examination report which reports: (1) right and left hearing 
at 40/40"; (2) bilateral coin click of 20/20'; (3) whispered 
voice test of 15/15'; (4) spoken voice test of 15/15'; (5) 
binaural spoken voice of 15/15'; and (6) no diseases or 
defects of the ear.  Moreover, there is no indication in any 
service treatment record that there were any problems with 
hearing loss.  The Board finds the service treatment record, 
which was completed contemporaneous in time to separation, is 
credible and probative as to whether the Veteran had hearing 
loss in service.  The Board does not find credible the 
Veteran's current reports in connection with a claim for VA 
benefits that the separation examination report does not 
convey what the examiner told him at the time of separation.  
In addition, it is noted that hearing loss is not thereafter 
shown to have been assessed until approximately 50 years 
after service.  Accordingly, the Board finds that the Veteran 
did not have a chronic hearing loss disability in service nor 
did he have a hearing loss problem that was noted during 
service pursuant to 38 C.F.R. § 3.303(b).  

The Board acknowledges that in February 2000, Dr. D.F., a 
private physician, stated that "I don't think the explosion 
caused all of the hearing loss."  However, Dr. D.F. further 
stated that everyone in the Veteran's age range has some 
degree of sensorineural hearing loss.  Dr. D.F. did not 
provide any rationale for his statements.  As such, the Board 
affords the statements of Dr. D.F. little probative weight.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. 
Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  After 
examination in February 2002 the Veteran was diagnosed with 
hearing loss; however, the examiner, after reviewing the 
claims folder, rendered the opinion that it is unlikely that 
the hearing loss is related to the Veteran's military 
service, including the explosion at Port Chicago in 1944.  
Furthermore, the examiner noted that it is more likely that 
the Veteran's hearing loss is related to noise exposure after 
service, advanced age, or some other cause.  In rendering his 
opinion, the examiner noted that the Veteran's service 
treatment records did not indicate any hearing loss and that 
the Veteran did not complain of hearing loss for many years 
after service.  As such, the Board affords the report of VA 
examination dated in February 2002 substantial probative 
weight.

Therefore, as the preponderance of the evidence is against 
finding that the Veteran's current hearing loss is linked to 
the Veteran's active service, including any exposure to loud 
noise at the Port Chicago explosion, entitlement to service 
connection for bilateral hearing loss must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Tinnitus

The Veteran seeks entitlement to service connection for 
tinnitus.  The Veteran contends that his tinnitus is due to 
exposure to loud noise in service, in particular the Port 
Chicago Naval Magazine Explosion.  The Veteran's service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any tinnitus.  Upon examination at separation 
from service in February 1946 the Veteran was not noted to 
have any tinnitus.

In a post service treatment note, dated in July 1998, the 
Veteran was noted to report periodic tinnitus.

In February 2002, the Veteran was afforded a VA C&P 
examination.  The Veteran reported that he had had 
persistently recurrent tinnitus that began many years prior.  
However, he could not determine exactly when it started.  The 
examiner noted that the Veteran could not indicate when his 
tinnitus began and that the Veteran was first treated for 
complaints of hearing loss in 1997 when the Veteran was 70 
years of age.  After examination and review of the claims 
folder, the examiner rendered the opinion that it was 
unlikely that the Veteran's tinnitus was related to the 
Veteran's military service, including the Port Chicago 
explosion in 1944.  The examiner stated that it is more 
likely that the Veteran's tinnitus is due to noise exposure 
after service, advanced age, or some other cause.

In August 2008, at a VA outpatient audiological examination, 
the Veteran reported a "thumping" like sound in his left 
ear; however, no diagnosis or etiology opinion regarding 
tinnitus was rendered.  In a VA treatment note dated in 
February 2009 the Veteran was noted to report that he had 
tinnitus for many years.

In light of the evidence, the Board finds that entitlement to 
service connection for tinnitus is not warranted.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any tinnitus.  The 
Veteran has reported that he began having tinnitus many years 
ago; however, he did not indicate that his tinnitus has been 
present since separation from service.  The Veteran's post 
service treatment records do not reveal any complaint of 
tinnitus until more than 50 years after separation from 
service.  This is significant evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (Holding 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim).  After examination 
in February 2002 the examiner rendered the opinion that it 
was unlikely that the Veteran's tinnitus was related to the 
Veteran's military service, including the Port Chicago 
explosion in 1944 and that it is more likely that the 
Veteran's tinnitus is due to noise exposure after service, 
advanced age, or some other cause.  As such, entitlement to 
service connection for tinnitus must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for tinnitus, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

C.  Anxiety Disorder

The Veteran seeks entitlement to service connection for 
anxiety disorder.  The Veteran contends that his anxiety 
disorder is due to his exposure to the Port Chicago Naval 
Magazine Explosion.  The Veteran's service treatment records 
do not reveal any complaint, diagnosis, or treatment for any 
psychiatric disorder including anxiety disorder.  Upon 
examination at separation from service in February 1946 the 
Veteran was not noted to have any psychiatric disorder 
including anxiety disorder.

The Veteran's service personnel records reveal that the 
Veteran reported for duty at the United States Naval 
Barracks, Naval Magazine, Port Chicago, California, and was 
transferred to the United States Naval Barracks, Mare Island, 
California, in August 1944 due to an explosion at the Port 
Chicago facility on July 17, 1944.

In VA treatment notes, dated since October 2003, the Veteran 
was noted to report that his anxiety had begun while in 
service after the Port Chicago disaster.  The Veteran was 
diagnosed with an anxiety disorder and, in June 2004, 
probable posttraumatic stress disorder.  In a VA treatment 
note, dated in May 2006 the Veteran was diagnosed with a 
major depressive episode.  In VA treatment notes, dated in 
May 2007 and December 2007, the Veteran was diagnosed with 
major depressive disorder and generalized anxiety disorder.

In statements submitted by the Veteran from acquaintances, 
received in September 2004, the Veteran was noted to have 
anxiety for the prior 35 years.  In October 2004, the Veteran 
submitted a statement from a friend who indicated that the 
Veteran had problems with anxiety for the prior 40 years.

In March 2009 the Veteran was afforded a VA C&P examination.  
After examination and review of the claims folder, the 
Veteran was diagnosed with anxiety disorder.  The examiner 
rendered the opinion that "anyone enduring exposure to such 
an explosion and its aftermath would most likely than not, 
experience some degree of anxiety symptoms, such as Veteran 
reports and is recorded in his medical record, for his 
lifetime."

In light of the evidence, the Board finds that entitlement to 
service connection for a psychiatric disorder, to include 
anxiety disorder, is warranted.  The Veteran's service 
treatment records, include the report of the Veteran's 
examination upon separation from service, do not reveal any 
complaint, diagnosis, or treatment for any psychiatric 
disorder.  The Veteran's service personnel records reveal 
that the Veteran was stationed at the Port Chicago Naval 
Magazine in California at the time of the July 17, 1944, 
explosion.  Since service the Veteran has been diagnosed with 
anxiety disorder, major depressive episode, and major 
depressive disorder, and the Veteran's friends have reported 
that the Veteran has consistently suffered from anxiety.  
After examination March 2009 the Veteran was diagnosed with 
anxiety disorder and the examiner rendered the opinion that 
"anyone enduring exposure to such an explosion and its 
aftermath would most likely than not, experience some degree 
of anxiety symptoms, such as Veteran reports and is record in 
his medical record, for his lifetime."  As such, entitlement 
to service connection for an acquired psychiatric disorder, 
to include anxiety disorder, is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


